326 F.2d 972
UNITED STATES of America ex rel. Robert ROBINSON, Appellant,v.David N. MYERS, Superintendent State Correctional Institution, Graterford, Pennsylvania.
No. 14660.
United States Court of Appeals Third Circuit.
Submitted January 6, 1964.
Decided January 31, 1964.

Appeal from the United States District Court for the Eastern District of Pennsylvania. Francis L. Van Dusen, Judge.
Robert Robinson, pro se.
James C. Crumlish, Jr., Dist. Atty., Philadelphia, Pa. (Gordon Gelfond, Asst. Dist. Atty., Arlen Specter, Asst. Dist. Atty., Chief, Litigation Division F. Emmett Fitzpatrick, Jr., First Asst. Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
Before STALEY, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
This appeal is from the denial of the appellant's petition for a writ of habeas corpus. We have considered the record and the briefs in this case and find no error.


2
The judgment of the court below will be affirmed. D.C., 222 F. Supp. 845.